 1
 2
 3
 4
 5                                                               JS-6
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11 RAMON RUIZ,                            )   No. CV 18-1282 JVS (FFM)
                                          )
12                    Plaintiff,          )
          v.                              )   JUDGMENT
13                                        )
                                          )
14 NEIL McDOWELL, et al.,                 )
                                          )
15                    Defendants.         )
                                          )
16
17        Pursuant to the Order Accepting Findings, Conclusions and Recommendations of
18 United States Magistrate Judge,
19        IT IS ADJUDGED that this action is dismissed without prejudice.
20
21 DATED:       September 24, 2019
22
23
                                                     JAMES V. SELNA
24                                                United States District Judge
25
26
27
28
